Citation Nr: 0317012	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  99-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  

In July 1987, the Board of Veterans' Appeals (the Board) 
denied the veteran's claim on entitlement to service 
connection for a low back disability.  In July 2000, the 
Board found that new and material evidence had been submitted 
and reopened the veteran's claim for service connection for a 
low back disorder with degenerative changes.  The Board 
remanded this case for additional evidentiary development.

In January 2002, the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (the RO) issued a 
Supplemental Statement of the Case which continued to deny 
the veteran's claim.  

Issue not currently on appeal

In its July 2000 decision, the Board denied the veteran's 
claim of entitlement to an increased disability rating for 
his service-connected right ankle disability.  That decision 
is final.  See 38 C.F.R. § 20.1100 (2002).


FINDING OF FACT

The medical evidence of record supports a conclusion that the 
veteran's service-connected right ankle disability has 
aggravated his non service-connected low back disability.


CONCLUSION OF LAW

Secondary service connection is warranted for that part of 
the veteran's low back disability that is aggravated by his 
service-connected right ankle disability.  38 C.F.R. § 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).

REASONS AND BASES FOR FINDING AND CONCLUSION

It is contended that the veteran has a back disability which 
was either incurred during service or is aggravated by his 
service-connected right ankle disability. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then analyze the claim with 
application of the law and regulations to the facts of the 
case.

The evidence on file consists of service medical records, 
multiple VA and private treatment, examination, and hospital 
records, hearing testimony, and lay statements.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  
Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The July 2000 Board decision and remand served to notify the 
veteran of the need for medical evidence to substantiate his 
contentions that his service-connected right ankle disability 
had aggravated his low back disability.  In Supplemental 
Statements of the Case (SSOC) dated in June 2001 and January 
2002, the RO notified the veteran of the laws and regulations 
pertaining to service connection on a direct and secondary 
basis.  In a letter dated in March 2001, the RO specifically 
notified the veteran that it would attempt to obtain medical 
or other evidence he identified, but that it was ultimately 
his responsibility to supply information or evidence to 
support his claim.  

Crucially, a letter was sent to the veteran in March 2001 in 
which he was informed by the RO as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
make reasonable efforts to help him get relevant evidence, 
such as private medical records or employment records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The veteran 
was given 60 days from the date of the letter to respond.  
Additional medical evidence was subsequently received.  

The Board believes that the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), Nos. 02-7304, -7305, -7316 (Fed. 
Cir., May 1, 2003) does not conflict with its decision in 
this case because the veteran has been requested to submit 
additional medical evidence and he has done so.  

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claim of entitlement to service connection for low back 
disability.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

With respect to VA's duty to assist, the Board notes that the 
evidence on file includes the veteran's service and post-
service medical records, including a VA examination report 
dated in August 2000.

The Board knows of no available pertinent evidence not 
currently on file.  The veteran has not identified any 
pertinent evidence that is not currently on file.  As noted 
above, a letter sent to the veteran in March 2001 requested 
that he provide the names, addresses, and approximate dates 
of treatment for any health care providers who might possess 
additional medical records pertinent to his claim and 
additional evidence was received. 

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has not pointed to any outstanding evidence that has a 
bearing on the claim under consideration, and the Board has 
identified none.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, including degenerative 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection, an analysis 
similar to Hickson applies.  There must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Reiber v. Brown, 7 Vet. App. 513, 
516-7 (1995);  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

It has been contended by and on behalf of the veteran that he 
has a low back disability either directly as the result of 
service or due to his service-connected right ankle 
disability.  

With respect to Hickson/Wallin element (1), current 
disability, there is ample medical evidence of a low back 
disability.  The record shows that the veteran initially 
complained of low back pain on VA examination in September 
1980; a low back disability was diagnosed in 1981.  
Subsequent diagnoses include degenerative arthritis of the 
lumbar spine and back strain.  The most recent diagnosis, in 
an August 2000 report of a VA physical examination, was 
degenerative joint disease of the low back.  X-rays serve to 
confirm that diagnosis. 

With respect to the claim for direct service connection, 
Hickson elements (2) and (3), in-service disease or injury 
and medical nexus, are lacking.  The veteran's service 
medical records do not show any back disability and the 
initial diagnosis of arthritis was more than a year after the 
veteran left service.  In addition, there is no medical 
evidence linking the veteran's back disability to service.  
Accordingly, service connection on a direct basis is denied.  

Turning to the matter of secondary service connection, 
service connection has been in effect for the veteran's right 
ankle disability since June 1975.  Wallin element (2) has 
therefore been met.  The question which must be answered, 
therefore, is the relationship between the service-connected 
right ankle disability and the back disability.    

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of his service-
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  In Allen, 
the Court explained that it was using the terms "aggravation" 
and "aggravated" as general terms referring to any increase 
in disability.  Id., at 445.  In Allen, the Court also held 
that the term "disability" as used in 38 U.S.C. § 1110 refers 
to impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting form an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated. Id., at 448.

Medical records show that over the years since service, 
physicians have at times observed the veteran to have an 
antalgic gait, evidently due to the service-connected right 
ankle disability.

A private physician, J.P., M.D., concluded in January 1999 
that the veteran had chronic low back pain which was probably 
secondary to osteoarthritis or degenerative arthritis, and 
that the veteran's back symptoms might be aggravated by his 
service-connected right ankle disability.  Another private 
physician, C.M., M.D., concluded in July 2001 that although 
the veteran had lumbar strain due to a motor vehicle accident 
in 1998 and had degenerative disease of the lumbosacral 
spine, some of the veteran's low back pain was due to the 
abnormal gait associated with his service-connected right 
ankle.  Consequently, there is recent medical evidence of an 
abnormal gait due to right ankle disability and a causal 
connection between the abnormal gait and low back 
symptomatology.

There is evidence against the veteran's claim.  A VA examiner 
in August 2000 concluded that the veteran's degenerative 
joint disease of the lumbar spine was more likely not related 
to his service-connected right ankle disability, because the 
ankle appeared to be well-healed.  However, the examiner 
further noted that the veteran's gait was antalgic, possibly 
secondary to ankle and foot pain.  

As is true with any piece of evidence, the credibility and 
weight to be attached to this opinion are within the province 
of the Board as adjudicators.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) and cases cited therein.  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001). 

In this case, there are two favorable medical opinions, each 
of which attribute part of the veteran's back disability to 
the ankle disability.  These medical opinions are consistent 
with other medical evidence of record, which has identified 
altered gait over the years due to the veteran's service-
connected right ankle injury.  Less persuasive is the 
conclusion of the VA examiner in August 2000.  Although the 
examiner evidently based his opinion on the fact that the 
ankle was well-healed, he went on the indicate that altered 
gait did, in fact exist.

After its review of the medical opinion evidence of record, 
the Board concludes that this evidence shows a nexus between 
the veteran's service-connected right ankle disability and 
some of his back problems.  Specifically, the Board finds 
that the medical opinion evidence is at least in equipoise as 
to the question of whether the veteran's back disability was 
aggravated by his service-connected right ankle disability.

Since all three Wallin elements have been met, service 
connection is granted for that part of the veteran's low back 
disability that is aggravated by his service-connected right 
ankle disability.  See Allen, supra.

The Board wishes to make it clear that the medical and other 
evidence of record does not support a conclusion that the 
veteran's back disability was caused by the service-connected 
ankle disability.  Under Allen, only that portion of the back 
disability which is attributable to the ankle disability may 
be service connected.  
It is not the Board's responsibility to determine the degree 
of low back disability caused by the service-connected right 
ankle disability.  The Board intimates no conclusion, legal 
or factual, as to that matter.  


ORDER

Secondary service connection for that part of the veteran's 
low back disability which is aggravated by his service-
connected right ankle disability is granted.  The veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

